Citation Nr: 1602564	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma, to include as due to asbestos and other environmental exposures.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1977, with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia. 

The Veteran testified at a Board videoconference hearing in March 2015 and a copy of that transcript is of record. 

In a May 2015 decision, the Board remanded the appeal for further development.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's asthma existed prior to the Veteran's entrance to active duty.

2.  There is clear and unmistakable evidence that the Veteran's asthma was not aggravated by his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in October 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  

The Board notes that on his February 2010 notice of disagreement, the Veteran appears to assert that some of his service treatment records are missing.  However, the Veteran later clarified at the May 2015 Board hearing that he did not go to sick call for his asthma during active duty and there is no indication from review of the record that any service treatment records regarding the Veteran's claimed condition are missing.  As such, a remand to obtain outstanding service treatment records is not necessary.

The Veteran was afforded a VA examination in October 2015.  The Board finds the VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's in-service treatment and overall contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the May 2015 remand directives which included providing the Veteran the opportunity to identify outstanding private treatment records and affording the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his asthma was aggravated by his military service.  Specifically, the Veteran has asserted that he was exposed to asbestos, JP5 fuels, gas, and cleaning solutions which aggravated his asthma.  See Board Hearing transcript page 3.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

Turning to the evidence of record, the Veteran has a current diagnosis of asthma as illustrated by the October 2015 VA examination.  

In regards to the Veteran's military service, the Veteran's August 1974 enlistment report of medical examination is absent of any notations of defects or diseases.  Therefore, the presumption of soundness attaches.  

However, the Board finds that there is clear and unmistakable evidence that the Veteran's asthma existed prior to service.  First, the October 2015 VA examiner concluded that based on the review of the Veteran's service treatment records, the Veteran unmistakably had asthma as a child as evidenced by his pre-entrance examination.  Additionally, the Veteran's August 1974 enlistment report of medical history shows that the Veteran reported he had asthma since he was a child with no symptoms since the age of twelve.  Furthermore, the Veteran has repeatedly asserted that he was diagnosed with asthma as a child and has not argued otherwise.  

Nonetheless, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's asthma clearly and unmistakably pre-existed service.  The Board must also determine whether such disability clearly and unmistakably was not aggravated during service.

At the outset, the Board acknowledges the Veteran's assertions of environmental exposures during his active military service.  The Board notes that the Veteran served in the Navy and his military occupational specialty was quartermaster.  As such, the Board finds that the Veteran's reported exposures are consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's asthma was clearly and unmistakably not aggravated by his active military service, to include in-service environmental exposures.  
In this regards, the Veteran's service treatment records show that in August 1974 the Veteran was treated for a sore throat, cough, and slight sinus congestion for the prior three days.  On physical examination the Veteran's throat was noted as slightly red and his chest was within normal limits.  The Veteran's July 1977 separation report of medical examination noted that the Veteran's lungs were normal.  The Veteran's July 1977 separation report of medical history shows that the Veteran reported asthma as a child with no symptoms since the age of 12.  

Reserve service treatment records reveal reports of medical examinations dated February 1982 to December 1997 that show the Veteran's lungs and chest were noted as normal.  An August 1983 report of medical history shows that the Veteran reported a history of seasonal asthma which was treated with over the counter medication.  A July 1986 report of medical history shows that the Veteran reported his last episode of asthma was March of that year with no hospitalization.  The Veteran also reported that he treated his asthma with over the counter medication.  A September 1987 report of medical history shows that the Veteran reported only having asthma in the spring.  

A July 1992 report of medical history shows that the Veteran's asthma was controlled on allergy shots and the Veteran reported that he rarely used his inhaler.  A March 1995 asthma screening for fire fighter school noted that the Veteran's condition preexisted service and the condition was aggravated seasonally due to pollen.  The Veteran reported that his last asthma attack was one year prior after cutting his grass.  On physical examination the Veteran's lungs were clear to auscultations and there was no wheezing or paradoxical breathing.  The Veteran's respirations were noted as equal, regular and unlabored.  The Veteran was found physically qualified to participate in fire fighter school training.  A September 1995 annual certificate of physical condition noted that the Veteran had a long history of mild asthma usually seasonal or due to dust or pollens.  The examiner noted that at worse the Veteran used his inhaler three times a week.  The examiner also noted that the Veteran had an emergency room visit for his asthma five years prior but was not hospitalized.  A December 1997 report of medical history noted that the Veteran was on an inhaler for asthma with excellent control.  It was noted that the Veteran was never hospitalized or intubated.  
Post-service private treatment records dated July 1985 to November 2007 show that the Veteran was treated for his asthma.  An October 1989 treatment record shows that the Veteran reported his asthma was worse that year.  An October 1992 treatment record shows that the Veteran began taking allergy shots.  A March 1999 treatment record shows that the Veteran's asthma was noted as stable.  In January 2000 it was noted the Veteran had an asthma exacerbation. The Veteran was diagnosed with asthmatic bronchitis in May 2000.  In November 2000 the Veteran's asthma was noted as stable.  An October 2006 treatment record noted that the Veteran's asthma was symptomatically controlled.  A November 2007 treatment record shows that the Veteran was noted as having mildly decreased peak flows.  Additionally, July 1989, November 1995, May 2000, and October 2003 chest x-rays were noted as normal.  The Veteran also underwent pulmonary function test (PFT) in October 1989, October 1992, October 1995, October 1999, November 1999, and April 2005.  

At the March 2015 Board hearing, the Veteran testified that his in-service exposures lead to shortness of breath, wheezing and a lot of coughing.  The Veteran testified that he did not go to sick call and "just brushed it off".  The Veteran did report that he went to sick call after a gas chamber incident and an upper respiratory infection.  The Veteran also reported that he took over the counter Primatene mist during service and the Primatene mist was sufficient in controlling his symptoms.  The Veteran reported that he did not go to sick call for any of his asthma related problems.  The Veteran also reported that he started having troubles around 1980 or 1981, and from 1995 to 1998 the symptoms worsened.  

The Veteran was afforded a VA examination in October 2015.  The examiner noted that the Veteran stated that he had asthma as a child and he remembers going to Grady hospital a lot as a child.  The Veteran stated that his asthma calmed down for a while.  The Veteran reported that he went into the military at age 18 and informed them of his asthma.  The Veteran stated he went to sick call once in 1974 while in boot camp after hacking and coughing from the gas chamber incident.  The Veteran stated he was given medication for coughing and that was it.  The Veteran reported that the other incident was in 1976 while aboard a ship when he begin to wheeze from the dust on deck that caused him to wheeze.  The Veteran stated that he went to sick call and overheard someone say "if they knew that he had asthma why did they let him in?".  The Veteran also reported that he just used Primatene mist from that point on and never went back to sick call again for sporadic episodes of asthma.   

The October 2015 examiner concluded that it was clear that the Veteran's asthma was not aggravated by the Veteran's active duty service beyond its natural progression as asthma is a chronic recurring condition and the Veteran's service treatment records were are silent for treatment of asthmatic conditions during military service.  The examiner also concluded that there was no evidence of temporary or intermittent flare ups of asthma symptoms during the Veteran's active duty based on the review of the Veteran's service treatment records.  The examiner also concluded that the Veteran did not develop a permanent worsening underlying pathology of his asthma as a result of his active duty service based on a review of the Veteran's medical history before, during, and after his active duty service from August 1974 to August 1977.  

The examiner explained that the Veteran's service treatment records do not document any treatment for asthma from August 1974 to August 1977.  The examiner noted that from 1983 until 1990, which was post-military service, each of the Veteran's annual physical examinations were normal with pulmonary function tests for 1989 and 1990 both normal.  The examiner noted that there was also a chest X-ray from 1989 that was normal with clear expanded lungs per records.  The examiner noted that on April 2, 1990, the Veteran was treated for a sinus condition and was given an allergy shot.  The examiner noted a 1992 exam documented that the Veteran had hay fever and sinusitis.  The examiner also noted that in 1999, on examination, the asthma was controlled.  The examiner noted that in 2000, an outside document posted asthmatic bronchitis/RO pneumonia and that sporadic treatments from pneumonia to stress were noted throughout records review that were all post military service.  

The examiner explained that according to the National, Heart, Lung, and Blood Institute, asthma is a complex chronic inflammatory disorder of the airways characterized by variable and recurring symptoms of airflow obstruction and bronchial hyperresponsiveness.  The examiner explained that causes of asthma are thought to be innate immunity, genetics, and environmental factors such as airborne allergens or house dust mites.  The examiner explained that the Veteran's current respiratory exam revealed no wheezing, no shortness of breath, and the Veteran reported that he had not visited his doctor for his asthma in over a year.  The examiner also noted that the Veteran reported that he had not been hospitalized and his asthma was currently controlled.  The examiner explained that the Veteran's service treatment records do no document a permanent worsening of asthma as a result of military service because asthma is a chronic condition that is recurring and influenced by the outside environment such as cold, pollen, or dust.  The examiner further concluded that therefore it was less likely than not that the Veteran's military service from 1974 until 1977 caused permanent or worsening damage of the Veteran's pre-existing asthma condition. 

Based on the above, the Board finds the October 2015 VA examination to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2015 opinion was provided by a VA nurse practitioner who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported in-service and post-service lay history.  The examiner's conclusions are also consistent with the evidence of record which reveals lay and medical evidence that the Veteran's asthma preexisted service and that the Veteran did not seek treatment for asthma during his active military service, denied symptoms of asthma since the age of 12 on separation from active military service and was found fit for duty during active and Reserve service.  Furthermore, there are no competing medical opinions of record.  

The Board acknowledges that the October 2015 examiner concluded her rationale by using the words "at least as likely as not".  However, based on the examiner's overall rationale and conclusions, the Board finds that the October 2015 VA medical opinion rises to the level of clear and unmistakable evidence that the Veteran's asthma was not aggravated by the Veteran's active military service.  The Board thus finds that the October 2015 VA medical opinion is dispositive of the question of whether the Veteran's asthma clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service. 

The Board acknowledges the Veteran's contentions that his currently diagnosed asthma was aggravated by service or is otherwise related to service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of asthma, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed asthma was caused or aggravated by service, to include aggravation due to exposure to environmental hazards, must be provided by a medical expert because the nexus question presented here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as an opinion regarding aggravation.  

Given all of the above, the Board finds service connection for the Veteran's currently diagnosed asthma is not warranted.



ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


